DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on December 23, 2020.  Claims 1- 4 and 8-23 are pending and examined below.
Drawings
The drawings are objected to because Figure 1 has multiple figures represented without lead lines and/or a bracket indicating how the figures are connected.  Applicant should use lead lines or a bracket to indicate how the components are connected to one another or have each figure represented by its own figure number (e.g. Figure 1 could be represented as Figure 1a and Figure 1b).   See: 37 CFR 1.84(h)(1). 
The drawings are objected to because Figure 3 has multiple figures represented without lead lines and/or a bracket indicating how the figures are connected.  Applicant should use lead lines or a bracket to indicate how the components are connected to one another or have each figure represented by its own figure number (e.g. Figure 3 could be represented as Figure 3a and Figure 3b).   See: 37 CFR 1.84(h)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claims 1-2 (wherein claims 2-4 and 8-23 are subject to such interpretation due to their dependency from claim 1) the limitations “twist allowance part”, “bend restraining part” and “a sidewise shift restraining part” have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because they use a generic placeholder “component” coupled with functional language without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
Claims 1–4, 8-9, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Foreign Patent No. JP 2005-304653A to TAKAMOTO (herein after “Takamoto) in view of U.S. Patent Application Publication No. US 2010/0293816 A1 to TRUELSEN (herein after “Truelsen”). 
As to Claim 1, Takamoto suggest a shoe, comprising (See Paragraph 0001-0005, “The present invention relates to a shoe frame device… For example, shoes having a mesh-like sole for the purpose of weight reduction”): Takamoto discloses a twist allowance part that is provided in a medial part of a midfoot portion in a bottom portion and that allows medial twisting of a heel side with respect to a toe side (See Paragraphs 0018, 0026-0035 and Figures 1-2, Takamoto teaches, “as shown in FIG. 2A, the medial outer frame 20a inclines upward in the medial lateral surface Si of the foot from the lower end... By arranging the hoisting frame 21 and the outer frame 20 so as to form a substantially quadrangle in this way, it is possible to allow twisting of the hoisting frame 21 and the outer frame 20 so as not to damage the foot”  The twist – permitting section is formed from the rising frame 21, an inner-side outer frame 20a, and an inner-side main frame 10a, are provided to the inner portion of the metatarsal region of the sole, and permit inward twisting of the heel side relative to the toe side); and a bend restraining part (See Paragraphs 0033-0035 and Figures 1a and 2a, the bending restraining part is represented by the inner-side outer frame 20a, part) that is disposed on the twist allowance part (See Paragraph 0033-0035 and Figures 1a and 2a, teaching the twist allowance is disposed above the plurality of quadrilateral regions) and that restrains upward bending of the heel side in the medial part (See Paragraph 0035 and Figures 1a and 2a, teaching the restrains upward bending of the heel side on the inner portion of the shoe).  
Although Takamoto suggest a shoe (See Paragraph 0021), Takamoto does not explicitly disclose that the frame can be incorporated into a shoe and that the secondary reference teaches a shoe having an upper.
Truelsen teaches a shoe frame with an upper, midsole and sole and discloses the use of the frame within a shoe (See Figure 12 of Truelsen).
Takamoto is analogous art to the claimed invention as it relates to a shoe frame having support structures for the shoe wearer; and, Truelsen is analogous art to the claimed invention in that it provides a shoe with a shoe frame, an upper, midsole and sole with ground contacting element to provide stability for a shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe frame of Takamoto, by placing it in a shoe, as taught by Truelsen, in order to provide additional stability and flexibility of the foot and faster reaction to excessive supination or pronation for the shoe wearer. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 2, Takamoto/Truelsen disclose the shoe according to claim 1, further comprising a sidewise shift restraining part that is provided in a lateral part of the bottom portion and that has higher hardness than the twist allowance part (See Paragraphs 0019 and 0035, Takamoto teaches that the outer frame area 20a (including the sidewise shift) having an increased rigidity over (Para. 0019), the twist allowance (the plurality of quadrilateral regions).  
As to Claim 3, Takamoto/Truelsen disclose the shoe according to claim 2, wherein the sidewise shift restraining part is provided to extend from a middle part in a longitudinal direction to the lateral part of the toe (See Annotated Figure 1 of Takamoto, teaching the region (sideways shift-inhibiting section) including the outer-side outer frame 20b is provided spanning from a middle section in the front-to-back direction to the outer portion of the toe).

    PNG
    media_image1.png
    1024
    1789
    media_image1.png
    Greyscale
 
As to Claim 4, Takamoto/Truelsen disclose the shoe according to claim 1, wherein the bend restraining part is provided to extend from a middle part in a longitudinal direction to a heel portion (See Annotated Figure 1 of Takamoto, teaching the inner-side outer frame 20a (bending-inhibiting section) is provided spanning from a middle section in the front-to-back direction to the heel portion).  
 
As to Claim 8, Takamoto/Truelsen disclose the shoe according to claim 2, wherein the bend restraining part is provided to extend from a middle part in a longitudinal direction to a heel portion (See Annotated Figure 1 of Takamoto, teaching the inner-side outer frame 20a (bending-inhibiting section) is provided spanning from a middle section in the front-to-back direction to the heel portion).  
As to Claim 9, Takamoto/Truelsen disclose the shoe according to claim 3, wherein the bend restraining part is provided to extend from a middle part in a longitudinal direction to a heel portion (See Annotated Figure 1 of Takamoto, teaching the inner-side outer frame 20a (bending-inhibiting section) is provided spanning from a middle section in the front-to-back direction to the heel portion). 
As to Claim 16, Takamoto/Truelsen disclose the shoe according to claim 1, wherein: the bottom portion includes an outer sole that comes into contact with a road surface (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen), and a midsole disposed on the outer sole (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen); and the twist allowance part is formed in the medial part of the midsole (See Paragraphs 0018, 0026-0035 and Figures 1-2, Takamoto teaches, “as shown in FIG. 2A, the medial outer frame 20a inclines upward in the medial lateral surface of the foot from the lower end... By arranging the hoisting frame 21 and the outer frame 20 so as to form a substantially quadrangle in this way”. The twist – permitting section is formed from the rising frame 21, an inner-side outer frame 20a, and an inner-side main frame 10a, are provided to the inner portion of the metatarsal region of the sole, and thereby permitting inward twisting of the heel side relative to the toe side).  
As to Claim 17, Takamoto/Truelsen disclose the shoe according to claim 2, wherein: the bottom portion includes an outer sole that comes into contact with a road surface (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen), and a midsole disposed on the outer sole (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen); and the twist allowance part is formed in the medial part of the midsole (See Paragraphs 0018, 0026-0035 and Figures 1-2, Takamoto teaches, “as shown in FIG. 2A, the medial outer frame 20a inclines upward in the medial lateral surface of the foot from the lower end... By arranging the hoisting frame 21 and the outer frame 20 so as to form a substantially quadrangle in this way”. The twist – permitting section is formed from the rising frame 21, an inner-side outer frame 20a, and an inner-side main frame 10a, are provided to the inner portion of the metatarsal region of the sole, and thereby permitting inward twisting of the heel side relative to the toe side).  
As to Claim 18, Takamoto/Truelsen disclose the shoe according to claim 3, wherein: the bottom portion includes an outer sole that comes into contact with a road surface (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen), and a midsole disposed on the outer sole (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen); and the twist allowance part is formed in the medial part of the midsole (See Paragraphs 0018, 0026-0035 and Figures 1-2, Takamoto teaches, “as shown in FIG. 2A, the medial outer frame 20a inclines upward in the medial lateral surface of the foot from the lower end... By arranging the hoisting frame 21 and the outer frame 20 so as to form a substantially quadrangle in this way”. The twist – permitting section is formed from the rising frame 21, an inner-side outer frame 20a, and an inner-side main frame 10a, are provided to the inner portion of the metatarsal region of the sole, and thereby permitting inward twisting of the heel side relative to the toe side).  
As to Claim 19, Takamoto/Truelsen disclose the shoe according to claim 4, wherein: the bottom portion includes an outer sole that comes into contact with a road surface (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen), and a midsole disposed on the outer sole (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen); and the twist allowance part is formed in the medial part of the midsole (See Paragraphs 0018, 0026-0035 and Figures 1-2, Takamoto teaches, “as shown in FIG. 2A, the medial outer frame 20a inclines upward in the medial lateral surface of the foot from the lower end... By arranging the hoisting frame 21 and the outer frame 20 so as to form a substantially quadrangle in this way”. The twist – permitting section is formed from the rising frame 21, an inner-side outer frame 20a, and an inner-side main frame 10a, are provided to the inner portion of the metatarsal region of the sole, and thereby permitting inward twisting of the heel side relative to the toe side).  
As to Claim 20, Takamoto/Truelsen disclose the shoe according to claim 8, wherein: the bottom portion includes an outer sole that comes into contact with a road surface (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen), and a midsole disposed on the outer sole (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen); and the twist allowance part is formed in the medial part of the midsole (See Paragraphs 0018, 0026-0035 and Figures 1-2, Takamoto teaches, “as shown in FIG. 2A, the medial outer frame 20a inclines upward in the medial lateral surface of the foot from the lower end... By arranging the hoisting frame 21 and the outer frame 20 so as to form a substantially quadrangle in this way”. The twist – permitting section is formed from the rising frame 21, an inner-side outer frame 20a, and an inner-side main frame 10a, are provided to the inner portion of the metatarsal region of the sole, and thereby permitting inward twisting of the heel side relative to the toe side).  
As to Claim 21, Takamoto/Truelsen disclose the shoe according to claim 9, wherein: the bottom portion includes an outer sole that comes into contact with a road surface (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen), and a midsole disposed on the outer sole (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen); and the twist allowance part is formed in the medial part of the midsole (See Paragraphs 0018, 0026-0035 and Figures 1-2, Takamoto teaches, “as shown in FIG. 2A, the medial outer frame 20a inclines upward in the medial lateral surface of the foot from the lower end... By arranging the hoisting frame 21 and the outer frame 20 so as to form a substantially quadrangle in this way”. The twist – permitting section is formed from the rising frame 21, an inner-side outer frame 20a, and an inner-side main frame 10a, are provided to the inner portion of the metatarsal region of the sole, and thereby permitting inward twisting of the heel side relative to the toe side).  
As to Claim 22, Takamoto/Truelsen disclose the shoe according to claim 10, wherein: the bottom portion includes an outer sole that comes into contact with a road surface (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen), and a midsole disposed on the outer sole (See Figures 11-12, and Paragraphs 0062-0063 of Truelsen); and the twist allowance part is formed in the medial part of the midsole (See Paragraphs 0018, 0026-0035 and Figures 1-2, Takamoto teaches, “as shown in FIG. 2A, the medial outer frame 20a inclines upward in the medial lateral surface of the foot from the lower end... By arranging the hoisting frame 21 and the outer frame 20 so as to form a substantially quadrangle in this way”. The twist – permitting section is formed from the rising frame 21, an inner-side outer frame 20a, and an inner-side main frame 10a, are provided to the inner portion of the metatarsal region of the sole, and thereby permitting inward twisting of the heel side relative to the toe side).  
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Foreign Patent No. JP 2005-304653A to TAKAMOTO (herein after “Takamoto) in view of U.S. Patent Application Publication No. US 2010/0293816 A1 to TRUELSEN (herein after “Truelsen”) as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2015/0082668 A1 to NONOGAWA et al. (herein after “Nonogawa”). 
As to Claim 10, Takamoto/Truelsen disclose the shoe according to claim 1, and the tilt part extends forward of the bend restraining part (See Figures 1-2 of Takamoto). 
However, Takamoto/Truelsen fail to disclose a shoe wherein the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side. 
Nonogawa teaches a shoe sole having outsole and midsole and discloses a shoe with a twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side (See Annotated Figure 3B of Nonogawa).
Nonogawa is analogous art to the claimed invention in that it provides footwear for the comfort of the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe frame of Takamoto/Truelsen wherein the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side, as taught by Nonogawa, in order to provide increased stability in the footwork when playing various sports and to prevent injury for the shoe wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image2.png
    530
    1313
    media_image2.png
    Greyscale

As to Claim 11, Takamoto/Truelsen disclose the shoe according to claim 2, and the tilt part extends forward of the bend restraining part (See Figures 1-2 of Takamoto). 
However, Takamoto/Truelsen do not specifically disclose wherein the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side. 
Nonogawa teaches a shoe sole having outsole and midsole and discloses a shoe with a twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side (See Annotated Figure 3B of Nonogawa).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe frame of Takamoto/Truelsen with a twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side, as taught by Nonogawa, in order to provide stability in the footwork when playing various sports and to prevent injury for the shoe wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 12, Takamoto/Truelsen disclose the shoe according to claim 3, and the tilt part extends forward of the bend restraining part (See Figures 1-2 of Takamoto). 
However, Takamoto/Truelsen do not specifically disclose wherein the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side. 
Nonogawa teaches a shoe sole having outsole and midsole and discloses a shoe with a shoe with twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side (See Annotated Figure 3B of Nonogawa).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe frame of Takamoto/Truelsen wherein: the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side, as taught by Nonogawa, in order to provide increased stability in the footwork when playing various sports and to prevent injury for the shoe wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 13, Takamoto/Truelsen disclose the shoe according to claim 4, and the tilt part extends forward of the bend restraining part (See Figures 1-2 of Takamoto). 
However, Takamoto/Truelsen do not specifically disclose wherein the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side. 
Nonogawa teaches a shoe sole having outsole and midsole and discloses a shoe with a twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side (See Annotated Figure 3B of Nonogawa).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe frame of Takamoto/Truelsen wherein: the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side, as taught by Nonogawa, in order to provide increased stability in the footwork when playing various sports and to prevent injury for the shoe wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 14, Takamoto/Truelsen disclose the shoe according to claim 8, and the tilt part extends forward of the bend restraining part (See Figures 1-2 of Takamoto). 
However, Takamoto/Truelsen are do not specifically disclose wherein the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side. 
Nonogawa teaches a shoe sole having an outsole and midsole and discloses a shoe with allowance part including, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side (See Annotated Figure 3B of Nonogawa).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe frame of Takamoto/Truelsen wherein: the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side, as taught by Nonogawa, in order to provide increased stability in the footwork when playing various sports and to prevent injury for the shoe wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 15, Takamoto/Truelsen disclose the shoe according to claim 9, and the tilt part extends forward of the bend restraining part (See Figures 1-2 of Takamoto). 
However, Takamoto/Truelsen are do not specifically disclose a shoe wherein: the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side. 
Nonogawa teaches a shoe sole having outsole and midsole and discloses a shoe with: the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side (See Annotated Figure 3B of Nonogawa).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe frame of Takamoto/Truelsen wherein the twist allowance part includes, in a front side portion thereof, a tilt part extending upward from a rear side toward a front side, as taught by Nonogawa, in order to provide increased stability in the footwork when playing various sports and to prevent injury for the shoe wearer.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Foreign Patent No. JP 2005-304653A to TAKAMOTO (herein after “Takamoto) in view of U.S. Patent Application Publication No. US 2010/0293816 A1 to TRUELSEN (herein after “Truelsen”) as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2003/0009914 A1 to MITSUI et al. (herein after “Mitsui”). 
As to Claim 23, Takamoto/Truelsen disclose the shoe according to claim 16, however, Takamoto/Truelsen do not disclose a shoe, in a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole on a bottom surface side.
However, Mitsui teaches shoes and discloses a shoe with a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole (48) on a bottom surface side (See Annotated Figure 1 of Mitsui).
Mitsui is analogous art to the claimed invention in that it provides a shoe with a recess for greater flexural rigidity for the shoe wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the outer sole of Takamoto/Truelsen wherein, in a middle part in a longitudinal direction of the outer sole, a recess is provided to form a hole (48) on a bottom surface side, as taught by Mitsui, in order to provide a shoe sole capable of fully absorbing shocks upon the landing of the shoe wearer (Paragraph 0021 of Mitsui).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image3.png
    867
    612
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             

/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732